Mr. Justice Yantis delivered the opinion of the court: Aaron Gooch was a member of the Howitzer Co. 130th Inf. I. N. G. and was in the military bus-fire accident near Pana, Illinois on July 26, 1933. At that time he was residing in Mt. Vernon, Illinois, but at the time of the hearing herein he was residing at 403 North 7th Street, DeKalb, Illinois. Prior to the accident he was a mechanic. In the accident he suffered only a slight injury to the left elbow and testified that he was not disabled and did not lose any time from his regular employment as a result of the accident. Claimant was examined by a Military Medical Board in August, 1934, and was found by the board to have received no permanent disability. Claimant testified that he approved the finding of the Military Medical Board. If there was any basis upon which the Court could base an award for financial help or assistance to Private Gooch such award would be made, but in the absence of such showing and there being nothing in the record upon which to base an award, no recommendation for an award is made and the claim is dismissed.